Case 3:13-cv-03030-PKH Document 233                     Filed 05/10/21 Page 1 of 2 PageID #: 2405




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  HARRISON DIVISION

CHERIESE KIDDIE                                                                        PLAINTIFF

v.                                    No. 3:13-CV-03030

JOHNNIE COPELAND et al.                                                           DEFENDANTS

                                    OPINION AND ORDER

       On March 18, 2021, the Court of Appeals for the Eighth Circuit issued its mandate

(Doc. 229) reversing this Court and remanding for further proceedings. On April 20, 2021, the

Court entered an order on the docket directing Plaintiff to show cause why summary judgment as

a matter of law should not be entered against her on all remaining claims. The text order included

a typo, and directed that the response be filed by April 7, 2021—a date which had already passed.

The deadline to respond should have been entered as May 7, 2021. The text order was mailed to

all pro se parties, including Plaintiff, and returned as undeliverable to Plaintiff at her last known

address on April 29, 2021. Entry of a new order with a corrected date would be futile because

there is no known forwarding address to which the corrected order could be mailed to Plaintiff.

       The text order directed Plaintiff to show cause why judgment should not be entered against

her on the basis of the Eighth Circuit’s order remanding (Doc. 229-1) and this Court’s prior opinion

and order (Doc. 227). Those documents recognize that in Arkansas, title to motor vehicles,

tractors, and trailers can be held by multiple owners in the alternative, such that transfer by one

owner can divest the others of their ownership rights in the personalty. Accordingly, whatever

ownership interest Plaintiff may have had in the motor vehicles, tractor, and trailer that George

Woodbury transferred appears to have been extinguished by that transfer, and summary judgment

against Plaintiff therefore appears to be proper.



                                                    1
Case 3:13-cv-03030-PKH Document 233           Filed 05/10/21 Page 2 of 2 PageID #: 2406




       IT IS THEREFORE ORDERED that judgment be entered in favor of Defendants on all

outstanding claims against them in this case and this case is DISMISSED WITH PREJUDICE.

Judgment will be entered separately.

       IT IS SO ORDERED this 10th day of May, 2021.


                                                      /s/P. K. Holmes, III
                                                      P.K. HOLMES, III
                                                      U.S. DISTRICT JUDGE




                                          2
